Citation Nr: 1608256	
Decision Date: 03/01/16    Archive Date: 03/09/16

DOCKET NO.  11-33 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Atlanta Regional Office in Decatur, Georgia


THE ISSUES

1.  Entitlement to service connection for a thyroid disorder.

2.  Entitlement to service connection for sleep apnea.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

N. Snyder, Counsel





INTRODUCTION

The Veteran had active service from January 1999 to January 2002 and September 2005 to December 2006 with additional service in the Army Reserve.

This appeal comes before the Board of Veterans' Appeals (Board) from a June 2010 decision by the Department of Veterans Affairs (VA) Atlanta Regional Office (RO) in Decatur, Georgia.  When this case was most recently before the Board in August 2015, it was remanded for further development.

The record before the Board consists of the Veteran's electronic records in Virtual VA and the Veterans Benefits Management System. 


FINDINGS OF FACT

1.  Hypothyroidism was manifested to a compensable degree within one year after the Veteran's discharge from service in January 2002; the presumption of service incurrence or aggravation of the disorder has not been rebutted.

2.  Sleep apnea developed after the Veteran's second period of active service and is unrelated to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for thyroid disability, diagnosed as hypothyroidism, have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).  

2.  The criteria for service connection for sleep apnea have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West. 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim. 

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2014), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran was provided all required notice in a letter issued in March 2010, prior to the initial adjudication of the claims.  

As explained below the Board has determined that the evidence of record is sufficient to establish the Veteran's entitlement to service connection for hypothyroidism.  Therefore, no further development is required before the Board decides this claim.

With respect to sleep apnea, the record reflects that all available service treatment records and all available and relevant post-service medical evidence identified by the Veteran have been obtained.  The Veteran was notified of the unavailability of the treatment records associated with his Reserve service in May 2014, and he submitted all available records in his possession.  Neither the Veteran nor his representative has identified any outstanding, existing postservice evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence. 

The Veteran was provided an examination to determine whether the sleep apnea is related to service in April 2015.  The Board finds the opinion is adequate.  In this regard, the Board notes that the opinion is supported by rationale that is consistent with the record.  Finally, the Board is satisfied that there has been substantial compliance with the directives issued in the previous Board remands.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  

Accordingly, the Board will address the merits of the claims.

Legal Criteria

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).   


Where a veteran served for at least 90 days during a period of war and manifests an endocrinopathy to a degree of 10 percent or more within one year from the date of termination of such service, such disease shall be presumed to have been incurred in or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  The presumption may be rebutted by affirmative evidence to the contrary.  38 U.S.C.A. § 1113.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App.

Factual Background

A June 2001 service treatment record reveals the Veteran's history of inability to sleep the previous night due to ringing in his ear.  The diagnosis was otitis externa.  A July 2001 service treatment record for low back pain reveals a history of drowsiness.  A September 2001 service treatment record reveals the Veteran's history of trouble sleeping at night due to an inability to get comfortable due to his low back disability.  

January 2003 private treatment records reveal the Veteran's history of symptoms including feeling tired "all the time."  Bloodwork revealed abnormal thyroid-stimulating hormone (TSH).  The Veteran was prescribed Synthroid.  A February 2003 treatment record reveals a diagnosis of hypothyroidism.

A February 2005 service medical certificate reveals the Veteran's history that he was taking Synthroid.  A February 2005 private treatment record reveals the Veteran's history of hypothyroidism for which he had been on Levothroid.  He reported increased fatigue and back pain.  After examination, diagnoses included hypothyroidism by history and prescription of Levothroid until lab results arrived.  An October 2005 service treatment record reveals the Veteran's history of symptoms including fatigue.  The Veteran reported that he was sleeping "ok."  The record indicates that the Veteran's thyroid medication was changed to Synthroid and increased.  

A November 2007 postdeployment medical history reveals the Veteran's history of, "problems sleeping or still feeling tired after sleeping."  

An April 2009 private treatment record reveals the Veteran's history of loud snoring and excessive daytime sleepiness for three or four years.  The Veteran also reported restless sleep and waking up at night.  After evaluation, the assessment was suspect obstructive sleep apnea syndrome.  A subsequent sleep study showed obstructive sleep apnea.

An April 2015 VA sleep apnea examination record reveals the Veteran's history of being diagnosed with sleep apnea in May 2007.  He reported receiving treatment for sleep problems while serving in Iraq, at which time he was told that he was "burned out" due to working long hours and being up for long hours.  He reported that he was placed on Pranololol.  He reported that it became a "major" concern during the reassessment, when he was sleeping two to three hours per night.  He added that he had a short attention span so he sought further evaluation and was referred to a sleep study and diagnosed with sleep apnea.  The examiner determined it was less likely than not that the sleep apnea began during active service or is otherwise related to service.  The examiner explained that the records indicated that the complaints of sleep impairment during service were related to medication changes related to the thyroid condition and to the back disability.  

An April 2015 VA thyroid examination record reveals the Veteran's history of being diagnosed with hypothyroidism in September 2002.  He reported feeling sluggish during active duty.  He also reported that he tried dieting and increased water intact.  He reported occasional increase in his medication over the years, dependent on symptoms and lab results.  The examiner found it was less likely than not that the thyroid disorder was incurred in or related to service.  The examiner explained that the service treatment records documented no complaints of excessive fatigue, walking fatigue, loss of energy throughout day, heat or cold intolerance, or fluctuating weight issues.  The examiner added that there were no medical records from active duty service of the Veteran complaining of symptoms that would have suggested testing for a thyroid disorder.  The examiner further determined the thyroid disability was not aggravated or increased beyond natural progression during the Veteran's second period of active service.  The examiner noted that the Veteran's medication was changed to a generic medication in 2005.  The examiner explained that blood concentration levels may fluctuate by three to six percent due to differences in generic versus brand medication.  The examiner noted that the Veteran was not treated for constipation, pre-tibial edema, changes of hair texture, temperature intolerance, or excessive fatigue during this period of active service.  The examiner also noted that there were no changes in medication dosage and no physical complaints.  The examiner further determined the sleep apnea was not caused or aggravated by the thyroid disability.  

A December 2015 VA medical opinion reveals the determination that it was less likely than not that the thyroid disability was incurred in or caused by service.  The physician explained that the service records do not document a chronic ongoing treatment or condition for hypothyroidism during his first period of service.  Although the Veteran reported sluggishness and showed a fifteen-pound weight gain during service, there was no diagnosis or work-up for hypothyroidism, and the complaints of drowsiness and fatigue were not attributed to hypothyroidism.  The physician further determined there was no aggravation as a result of the second period of service.  The physician explained that the medical records merely showed a medication adjustment which was normal progression of hypothyroidism.  




Analysis

Thyroid Disability 
 
The Board finds service connection is warranted for hypothyroidism.  Although hyperthyroidism was not diagnosed during the Veteran's first period of active service, he did give a history of feeling tired all of the time in January 2003, slightly more than 12 months after his discharge from service.  He was placed on thyroid medication at that time and diagnosed with hypothyroidism in February 2003.  With resolution of reasonable doubt in the Veteran's favor, the Board finds that he manifested hypothyroidism to a compensable degree within one year of his discharge from service and that service connection is warranted for the hypothyroidism on a presumptive basis.  

Sleep Apnea

The Board finds service connection is not warranted for sleep apnea.  Initially, the Board finds the preponderance of the evidence shows that the sleep apnea was not incurred during service.  The service medical records contain no findings of sleep apnea during active service, the initial diagnosis was in 2009, and VA examiners have opined that the sleep apnea was not incurred in service.  There is no contrary medical opinion.

The Veteran has not reported symptoms indicative of sleep apnea during the first period of service.  Instead, he has reported that it began during the second period of active service.  He has described sleep impairment and fatigue during the second period of service.  He also reported a three to four year history of loud snoring and excessive daytime sleepiness in 2009, which suggests the presence of those symptoms during the second period of service.  The Veteran is competent to report symptoms such as daytime sleepiness.  The Veteran is not competent to attribute the symptoms to sleep apnea, however.  In this regard, the Board notes that although the Veteran reported fatigue in October 2005, he reported sleeping "ok" at that time.  Additionally, although the Veteran reported trouble sleeping on his postdeployment medical history, he explained that the sleep impairment was due to adrenaline during the 2015 VA examination.  He has not reported episodes suggestive of apnea during active service.  The Board finds the mere existence of snoring and daytime sleepiness is not sufficient evidence on which to award service connection, particularly given the other possible causes of the symptoms, including unrelated sleep impairment due to the low back disability.  Thus, the Board finds sleep apnea was not present during active service.  

Furthermore, the Board finds the sleep apnea is unrelated to service, to include by being aggravated during a period of active duty training after the diagnosis in 2009.  VA medical professionals provided opinions that the sleep apnea is not related to service.  There is no contrary medical opinion or medical evidence of aggravation during the Veteran's National Guard service.  Although the appellant might believe that his sleep apnea is related to service, the record does not suggest the appellant, who is a layperson, is competent to determine the cause of his current disability.  In any event, the Veteran's lay opinion regarding causation is less probative than the medical opinion against the claim.

Accordingly, the claim must be denied.  In reaching this decision, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.


ORDER

Service connection for thyroid disability, diagnosed as hypothyroidism, is granted.

Service connection for sleep apnea is denied.  



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


